MEMORANDUM **
Eryln Edward Bishop appeals the 30-month sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. §§ 1326(a) and (b)(2).
Bishop contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court erred in imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based upon a prior felony which he did not admit occurred prior to his deportation. He also contends that Apprendi renders inapplicable Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that 8 U.S.C. § 1326(b)(2) is a sentencing factor and not a separate offense), because he did not admit to any aggravated felony at his plea hearing. His arguments are foreclosed by this court’s recent decision in United States v. Arellano-Rivera, 244 F.3d 1119, 1127 (9th Cir. 2001).
The sentence is AFFIRMED. This matter is REMANDED to the district court with directions to correct the judgment of conviction to exclude the reference to 8 U.S.C. § 1326(b), consistent with United States v. Rivera-Sanchez, 222 F.3d 1057 (9th Cir.2000).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.